Name: Commission Regulation (EC) No 1871/2003 of 23 October 2003 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|32003R1871Commission Regulation (EC) No 1871/2003 of 23 October 2003 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 275 , 25/10/2003 P. 0005 - 0006Commission Regulation (EC) No 1871/2003of 23 October 2003amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(1), as last amended by Commission Regulation (EC) No 2176/2002(2), and in particular Article 9(1)(a) thereof,Whereas:(1) Regulation (EEC) No 2658/87 established a goods nomenclature, hereinafter called the "Combined Nomenclature". The Combined Nomenclature is reproduced in Annex I to Regulation (EEC) No 2658/87.(2) Commission Regulation (EC) No 535/94 of 9 March 1994 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(3) introduced additional note 8 to Chapter 2 of the Combined Nomenclature, with a view to clarifying the classification of salted meat and edible meat offal falling in heading 0210 ("meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal"). This note was renumbered in 1995 as additional note 7.(3) The classification in Chapter 2 of the Combined Nomenclature depends essentially on the process employed to ensure the long-term preservation of a given product. The General Harmonised System explanatory note to Chapter 2 describes the structure of that chapter. Chapter 2 covers uncooked meat and meat offal which are fresh or chilled or have undergone one of the various processes required for long-term preservation, i.e., uncooked meat and meat offal which are frozen or salted, in brine, dried or smoked.(4) According to the said explanatory note, fresh meat remains classified as such even if it has been packed with salt as a temporary preserving agent during transport. This reasoning applies equally to frozen meat, otherwise any meat to which salt has been added would be considered as salted meat of heading 0210. For the purposes of heading 0210, salting must be sufficient to ensure long-term preservation for purposes other than transportation. In this connection, it should be noted that the other processes listed in heading 0210, i.e., in brine, drying and smoking, are intended to ensure long-term preservation rather than to act as a temporary preserving agent for transport.(5) It seems appropriate to clarify and confirm further that salting, within the meaning of heading 0210, is a process used to ensure long-term preservation.(6) Additional note 7 to Chapter 2 of the Combined Nomenclature annexed as Annex I to Regulation (EEC) No 2658/87 should therefore be amended accordingly.(7) The Customs Code Committee has not issued an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 1Additional note 7 to Chapter 2 of the Combined Nomenclature annexed as Annex I to Regulation (EEC) No 2658/87 is replaced by the following:"For the purposes of heading 0210, the terms 'meat and edible meat offal, salted, in brine' mean meat and edible meat offal deeply and homogeneously impregnated with salt in all parts and having a total salt content of not less than 1,2 % by weight, provided it is the salting which ensures long-term preservation."Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 October 2003.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 256, 7.9.1987, p. 1.(2) OJ L 331, 7.12.2002, p. 3.(3) OJ L 68, 11.3.1994, p. 15.